      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 1 of 124


 1   Richard B. Glickman, SBN 47898
     Jose A. Cordova, SBN 201243
 2   RICHARD B. GLICKMAN, APC.
     1 Embarcadero Center, Suite 500
 3   San Francisco, CA 94111
     glickmanlawcorp@gmail.com
 4   Ph. : 415-362-7685
     Fax: 415-433-5994
 5

 6   Attorneys for Plaintiff Robert Hegarty

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                        SAN FRANCISCO DIVISION
11

12   ROBERT HEGARTY,                                  Case No.________________

13                         Plaintiff,                 COMPLAINT FOR CAUSES OF ACTION
                                                      INVOLVING:
14          v.
                                                             BREACH OF CONTRACT
15   TRANSAMERICA LIFE INSURANCE                             (INCLUDING BREACH OF THE
     COMPANY,                                                COVENANT OF GOOD FAITH AND
16                                                           FAIR DEALING);
                           Defendants.
17                                                           UNLAWFUL, UNFAIR AND
                                                             DECEPTIVE BUSINESS
18                                                           PRACTICES;

19                                                           ELDER ABUSE

20
                                                       JURY DEMANDED
21

22

23

24

25

26

27

28


                                   COMPLAINT – HEGARTY V. TRANSAMERICA
       Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 2 of 124


 1                                             INTRODUCTION

 2           1.      Plaintiff Robert F. Hegarty (“Hegarty” or “Plaintiff”) purchased a direct

 3 recognition life (“DRL”) vanishing premium insurance contract (“Insurance Contract”) from

 4 General Services Life Insurance Company (“GSLIC”), a predecessor in interest to Defendant

 5 Transamerica Life Insurance Company (“Transamerica”), in August 1989. The Insurance Contract

 6 was subject to California law. Mr. Hegarty was 48 years old and in good health when he purchased

 7 the Insurance Contract. He therefore had a choice of competing insurance products, policies and

 8 companies.

 9           2.       Hegarty entered into the Insurance Contract in order to protect his sense of well-

10    being and peace of mind and to provide for the well-being, peace of mind and financial security of

11    his wife and children.

12           3.      Hegarty’s Insurance Contract, as well as other GSLIC DRL insurance contracts,

13    contained a material feature commonly called a “persistency bonus.” This bonus substantially

14    increased the cash value of the Insurance Contract. More precisely, a “persistency bonus” is a

15    contract specified addition to the cash value of the insurance contract if the insurance contract is

16    kept in force for a specified period or periods of time. Hegarty’s Insurance Contact provided for

17    three persistency bonuses, all based on the total amount of scheduled premiums paid during the

18    first ten years of the Insurance Contract (“Ten Year Premiums”) -- the first, for 30% of the Ten

19    Year Premiums, on the 20th anniversary of the issuance of the Insurance Contract; the second, for

20    300% of the Ten Year Premiums, on the 30th anniversary; and the third, also for 300% of the Ten

21    Year Premiums, on the 40th anniversary. This represented a 20-year persistency bonus of not less

22    than $17,965.92 and both 30 and 40-year persistency bonuses of not less than $179,659.20 each,

23    i.e., a total of not less than $377,289.32 of persistency bonuses. Further, the Insurance Contract

24    guaranteed a portion of the persistency bonus. Specifically, the Insurance Contract guaranteed a

25    20-year persistency bonus of 22% of the Ten Year Premiums, and 30 and 40-year persistency

26    bonuses of 150% of the Ten Year Premiums, i.e., a total of not less than $192,834.21 of

27    guaranteed persistency bonuses. And Hegarty is informed, believes and therefore alleges that

28    GSLIC set aside reserves to help protect the payment of all persistency bonuses -- both the

                                                        -1-
                                     COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 3 of 124


 1   guaranteed and the non-guaranteed.

 2          4.      These persistency bonuses effectively establish sufficient cash value in the

 3   Insurance Contract to pay all costs required after 20 years to keep the Insurance Contract in full

 4   force and effect without the payment of unscheduled additional premiums.

 5          5.      In 1997, parties unrelated to Hegarty filed a class action in Texas state court against

 6   Transamerica’s predecessors in interest (“Oakes” or “the Oakes case”). The action alleged claims

 7   arising from fraudulent sales practices concerning “private pensions” involving DRL insurance

 8   contracts.

 9          6.      Oakes was settled in 2000. As part of the settlement process, a portion of the

10   settlement agreement, a notice of the proposed settlement and a letter written by Transamerica’s

11   predecessor in interest that explained the proposed settlement were sent to all potential class

12   members including Hegarty. These documents repeatedly stated that “[t]he settlement of this

13   lawsuit does not alter your contractual rights under the express terms of your existing Policy.”

14   Moreover, none of these documents mentioned, let alone purported to release, claims arising from

15   guaranteed persistency bonuses.

16          7.      Following the settlement of the Oakes class action, in both 2005 and 2006 Hegarty

17   asked Transamerica’s predecessor when he could stop paying premiums. In response, the

18   predecessor sent Illustrations to Hegarty which repeated prior representations regarding the full

19   20, 30 and 40-year persistency bonuses. Based upon these representations Hegarty continued to

20   make premium payments and keep the Insurance Contract in full force and effect. Moreover, in

21   2009 Transamerica credited Hegarty’s Insurance Contract with $17,965.92, and told Hegarty that

22   this was his full 20-year persistency bonus, i.e., 30% of The Ten Year Premiums. Additionally, in

23   2012, Hegarty became aware of another GSLIC DRL insurance contract Owner who had received

24   his full 20-year persistency bonus and assurances that he would receive his 30 and 40-year

25   bonuses. And in 2015 Hegarty became aware that the same GSLIC DRL insurance contract

26   Owner received an Illustration again confirming that his 30 and 40-year persistency bonuses

27   would be paid. Significantly, this Owner’s persistency bonuses, like Hegarty’s, were partially

28   guaranteed and the 2015 Illustration confirmed his partial guarantee.

                                                      -2-
                                    COMPLAINT – HEGARTY V. TRANSAMERICA
       Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 4 of 124


 1           8.     In 2016, for the first time Transamerica informed Hegarty that it contended the

 2   Oakes settlement eliminated any obligation to pay persistency bonuses. Transamerica claimed

 3   that the settlement made all persistency bonuses -- both guaranteed and non-guaranteed -- subject

 4   to its complete discretion. Therefore, Transamerica told Hegarty that his Insurance Contract

 5   would lapse on its 30-year anniversary if he did not pay large new annual premiums. These

 6   premiums were never anticipated under the Insurance Contract and were not warned about in

 7   2000, 2005, 2006, 2009 or at any other time before 2016.

 8           9.     Hegarty was in good health and young enough to obtain substitute or alternative

 9   life insurance in 2000, at the time of the Oakes settlement; in 2005 and 2006, when Transamerica

10   provided illustrations representing that his persistency bonuses would be paid; in 2009, when he

11   received the 20-year persistency bonus; and in 2012, when he learned about another DRL

12   insurance contract Owner who had received assurances about the 30 and 40-year persistency

13   bonuses similar to the assurances he had received. But by 2016, Hegarty was unable economically

14   to replace his Insurance Contract’s coverage. He was then 75 and, in 2013, had had major heart

15   surgery.

16           10.    Quite simply, Transamerica’s 2016 assertions that guaranteed persistency bonuses

17   no longer existed, all persistency bonuses were now subject to its complete discretion and, as an

18   exercise of its discretion, 30 and 40-year persistency bonuses had been eliminated were made and

19   targeted at the most vulnerable time in Hegarty’s life. The decisions behind them flew in the face

20   of Transamerica’s quasi-public obligation as an insurance carrier to treat its policyholders at least

21   as well as it treated itself as they were solely for Transamerica’s benefit and without regard to

22   Hegarty’s interest. The elimination of all persistency bonuses permitted Transamerica either to

23   keep all premiums paid on DRL insurance contracts then in force without the risk of paying death

24   benefits on those contracts or to earn additional premiums on those contracts. It also likely

25   permitted Transamerica to regain the use of the money held in the persistency bonus (and possibly

26   the death benefit) reserves for those contracts.

27   /////

28   /////

                                                        -3-
                                    COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 5 of 124


 1                                                  PARTIES

 2           11.      Plaintiff Hegarty is, and at all times relevant has been, a resident of Orinda,

 3   California. Hegarty purchased, and at all times relevant has owned, the Insurance Contract which

 4   is the subject of this action.

 5           12.     Hegarty is informed, believes and therefore alleges as follows: Defendant

 6   Transamerica is a corporation organized and existing under the laws of the State of Iowa with its

 7   principal offices in Cedar Rapids, Iowa. Transamerica is an “admitted life insurance carrier” in

 8   California, i.e., it is licensed to do business in the State of California and to sell and service life

 9   insurance in California. At the time GSLIC sold the Insurance Contract to Hegarty, GSLIC was

10   also an “admitted life insurance carrier” in California. GSLIC merged into Bankers United Life

11   Insurance Company (“Bankers United”) in or about 1992-1996, GSLIC’s reserves were

12   transferred to Bankers United and Hegarty’s Insurance Contract was thereafter administered by

13   Bankers United. Bankers United merged into Life Investors Insurance Company of America

14   (“Life Investors”) in or about 2001, Bankers United’s reserves were transferred to Life Investors

15   and the administration of Hegarty’s Insurance Contract was transferred to Life Investors. In or

16   about 2008, Life Investors merged into Transamerica, Life Investor’s reserves were transferred to

17   Transamerica and Transamerica has thereafter serviced and has full responsibility to administer

18   and pay Hegarty’s Insurance Contract. GSLIC, Bankers United, Life Investors and Transamerica

19   are all affiliated with and controlled by Aegon, N.V. (“Aegon”), a public limited liability company

20   with its statutory seat and headquarters in the Netherlands. Transamerica and each of its

21   predecessors in interest are at times hereafter referred to herein as “Transamerica.”

22                                      JURISDICTION AND VENUE

23           13.     This Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. Section

24   1332 because the amount in controversy exceeds $75,000.00, Plaintiff is a California resident and

25   neither Defendant nor any of its predecessors in interest were or are citizens of the same state.

26           14.     Plaintiff Hegarty is informed, believes and therefore alleges as follows:

27   Transamerica is an Iowa corporation with its principal place of business in Cedar Rapids Iowa.

28   Life Investors was an Iowa corporation with its principal place of business in Cedar Rapids Iowa.

                                                         -4-
                                      COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 6 of 124


 1   Bankers United was an Iowa corporation with its principal place of business in Cedar Rapids

 2   Iowa. GSLIC was a District of Columbia corporation with its principal place of business in the

 3   District of Columbia. Plaintiff is informed, believes and therefore alleges that all of these

 4   companies were, or still are, affiliates of Aegon.

 5           15.     Venue is proper in this district because Defendant Transamerica is authorized to

 6   conduct the business of insurance, and does conduct the business of insurance, in this District and

 7   maintains substantial operations in this District. Plaintiff Hegarty is also a resident of this District,

 8   the Insurance Contract at issue was sold in this District and much of Defendant Transamerica’s

 9   communications with Plaintiff Hegarty that are relevant to this action were received in this

10   District.

11                                   INTRADISTRICT ASSIGNMENT

12           16.     Assignment to the San Francisco/Oakland division is proper because defendant

13   Transamerica is authorized to conduct the business of insurance and does conduct the business of

14   insurance in this division and maintains substantial operations in this division. Additionally, the

15   Insurance Contract at issue was sold to Plaintiff Hegarty in this division, Plaintiff Hegarty lives in

16   this division and he received much of the communications relevant to this action in this division.

17                                          BACKGROUND

18                          The GSLIC Life Insurance Contract and the Master Policy

19           17.     Hegarty is informed, believes and therefore alleges as follows: Hegarty’s DRL

20   Insurance Contract is composed of several parts. The first part applicable to this action is a group

21   insurance policy bearing Master Policy Number D-1B, effective July10, 1986, and issued to GSL

22   Multiple Employer Trust, a Missouri insurance trust created by GSLIC to market life insurance

23   contracts to individuals and small businesses (“Master Policy”). The Master Policy describes

24   itself as an “Adjustable/Flexible Group Permanent Policy providing Death Benefits with optional

25   group-term life Insurance, group annuity and other benefit Riders, and guaranteed minimum

26   Interest credits.”

27           18.     The Master Policy defines the several parts of Hegarty’s Insurance Contract (or for

28   that matter any DRL insurance contract of which the Master Policy is a part) as follows:

                                                        -5-
                                     COMPLAINT – HEGARTY V. TRANSAMERICA
       Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 7 of 124


 1
             The entire contract consists of the [Master] Policy and its Riders providing group
 2           permanent, group term and other. insurance and/or annuity coverage(s); the
 3           application of the Policyholder; the Illustrations prepared for the Participant: and
             the Participants’ applications, health questionnaires, and the medical examinations,
 4           a copy of each of which is included in and made a part of each Certificate and/or
             provided for the Owner of such rights and benefits.
 5
             19.     In light of the Master Policy’s explanation of what comprises Hegarty’s Insurance
 6
     Contract, the second -- and only other -- written part of Hegarty’s Insurance Contract applicable to
 7
     this action is the Illustrations he received from GSLIC and its successors in interest. (None of the
 8
     other written parts of Hegarty’s Insurance Contract, e.g., the various applications, his health
 9
     questionnaires, etc., affect this action.) The Master Policy defines an Illustration as:
10
             The Illustration(s) attached to the Certificate(s) of the Participant or otherwise
11           furnished to the Owner showing the premiums and assumptions required to
12           provide the benefits and Account Values specified therein.
             20.     Individual sales of the GSLIC DRL insurance contract were made by way of (a) the
13
     issuance and delivery of a Certificate which summarized, but did not supersede, the Master Policy,
14
     and (b) Illustration(s) of the particular insurance contract being offered to the Owner and
15
     Participant.
16
             21.     As set forth on the signature page of the Master Policy, each insurance contract
17
     containing the Master Policy was designed to be “Permanent” insurance. As such, the premiums
18
     charged far exceeded the costs of the death benefit and GSLIC’s charges. The premium payments
19
     in excess of these costs and charges were credited to an account GSLIC and its successors had for
20
     each Owner (“The Account”). The amount in The Account was invested at the discretion of
21
     GSLIC, with the Owner having the option of providing non-binding guidance as to preferred
22
     investment options. The Master Policy provided a guaranteed minimum interest of 4% on The
23
     Account, but The Account would actually be credited with all money earned after death benefit
24
     costs and GSLIC charges if the net earnings exceeded the guaranteed interest. The sums in The
25
     Account, including interest earned, could then be: (a) used to pay premiums; (b) withdrawn as
26
     cash by the Owner; (c) borrowed against; (d) used to purchase additional term insurance; or (e)
27
     used to increase The Account value in order to reduce the premium payment period.
28

                                                        -6-
                                     COMPLAINT – HEGARTY V. TRANSAMERICA
       Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 8 of 124


 1           22.     To discourage Owners from surrendering their DRL insurance contracts, GSLIC

 2   imposed high surrender charges for the first twenty years of the contract. And to make the DRL

 3   contracts more attractive to purchasers and to induce Owners to continue making premium

 4   payments and to leave the additions to their Accounts under GSLIC’s management, GSLIC’s DRL

 5   contracts featured the 20, 30 and 40-year persistency bonuses described above. Hegarty is

 6   informed, believes and therefore alleges that the amount in the persistency bonus reserves was

 7   increased by all surrender charges GSLIC and its successors received in order to provide further

 8   protection for the payment of the persistency bonuses.

 9           23.     The GSLIC DRL insurance contracts, like all other contracts, contain an implied

10   covenant of good faith and fair dealing. This covenant prohibits each party to the contract from

11   interfering with the right of any other party to receive the benefits of the contract. And to the

12   extent a particular GSLIC DRL insurance contract is subject to California law, as is Hegarty’s

13   Insurance Contract, the covenant of good faith and fair dealing is further molded by the special

14   relationship between the insurer and the insured that California law recognizes. As well explained

15   in Egan v. Mutual of Omaha Ins. Co. (1979) 24 Cal.3d 809 (“Egan”), the insurer’s obligations are

16   rooted in their status as purveyors of a “quasi-public” service. Insurers must therefore take the

17   public’s interest seriously, and where necessary insurers must place the public’s interests at least

18   equal to their own interest in maximizing gains and limiting disbursements. As a result, an

19   insurer’s obligations of good faith and fair dealing encompass qualities of “decency and

20   humanity” inherent in the responsibilities of a fiduciary.

21           24.     Hegarty was the Owner of, and Participant under, Certificate G0127767, issued

22   pursuant to the Master Policy by GSLIC on August 8, 1989, with an effective date of August 27,

23   1989, and with a death benefit face amount of $600,000 (“The Certificate”). Attached hereto as

24   Exhibit A and made a part hereof by this reference as though fully set forth herein is a true and

25   correct copy of the Master Policy. Attached hereto as Exhibit B and made a part hereof by this

26   reference as though fully set forth herein are The Certificate and the Illustration attached to it (with

27   Hegarty’s date of birth redacted). An unredacted version of Exhibit B was delivered to Hegarty

28   soon after The Certificate was issued.

                                                        -7-
                                     COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 9 of 124


 1          25.      Pursuant to the Illustration sent with the Certificate, Hegarty’s Insurance Contract

 2   projected a 9.5% annual interest rate on the cash value in his Account -- a rate consistent with

 3   interest being offered in other investments at the time. And on the basis of this interest rate, the

 4   Illustration projected premium payments ceasing after 10 years. With respect to the persistency

 5   bonuses, the Illustration provided:

 6          The above illustrates an increase in cash values. The amount of the increase is a
 7          percentage of all due premiums paid in the first ten years (excluding unscheduled
            premiums), according to the following schedule: End of the 20th year 30%; End of
 8          the 30th year 300%; End of the 40th year 300%. (The minimum interest column
            illustrates 22% 20th year; 150% 30th year; 150% 40th year. These are the
 9          amounts which are guaranteed.) (Emphasis added.)
10          26.     After receiving Exhibit B, Hegarty purchased the Insurance Contract. Thereafter,
11   until 2016 Hegarty timely made all premium payments Transamerica told him were required in
12   order to keep the Insurance Contract in force. The persistency bonuses described in the Illustration
13   contained in Exhibit B –- both the guaranteed and the non-guaranteed portions -– were material to
14   Hegarty’s decisions to purchase and to keep the Insurance Contract in force because these bonuses
15   would reduce the period during which he would be required to make premium payments. If his
16   Insurance Contract did not offer these persistency bonuses (and particularly the portions which
17   were guaranteed), Hegarty would have purchased different coverage at a lesser premium or ceased
18   making premium payments and purchased alternative coverage when his age and health condition
19   still allowed him to obtain such coverage at reasonable rates.
20          27.     In 1996, Hegarty became concerned that the 9.5% interest rate on the cash value in
21   his Account might be overly optimistic. He therefore asked Transamerica for an illustration
22   projecting when he could stop paying premiums if the guaranteed interest rate of 4% was used.
23          28.     Transamerica provided Hegarty with the requested Illustration. The new
24   Illustration, dated December 5, 1996. expressly provided a 20-year persistency bonus of 30% of
25   the Ten Year Premiums, a 30-year persistency bonus of 300% of the Ten Year Premiums and a
26   40-year persistency bonus of 300% of the Ten Year Premiums. The 1996 Illustration further
27   provided that Hegarty’s premiums would cease in year 18 of the Contract. By the terms of the
28   Master Policy, the 1996 Illustration became a part of the Insurance Contract. Based upon these

                                                       -8-
                                    COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 10 of 124


 1   statements in the 1996 Illustration, Hegarty continued paying the premiums required to keep the

 2   Insurance Contract in force. A true and correct copy of the 1996 Illustration is attached as Exhibit

 3   C.

 4          29.     The 1996 Illustration did not mention the guaranteed persistency bonus.

 5   Nevertheless, under the terms of the Master Policy Hegarty’s Insurance Contract may only be

 6   modified:

 7          to conform to any requirements of the Internal Revenue Service or any other
 8          federal or state agency, or to liberalize the provisions of this Policy, or to make
            any change applicable to new Participants or future increases in coverage for
 9          existing Participants.

10   Any modification of the guaranteed persistency bonus –- unless it was increased to “liberalize the

11   provisions of this Policy” – was thus not permitted under the express terms of the Master Policy.

12   As a result, the guaranteed persistency bonuses remained unchanged at 22% of the Ten Year

13   Premiums on the 20th anniversary, 150% on the 30th anniversary and 150% on the 40th

14   anniversary.

15                              The Oakes Class Action Settlement of 2000

16          30.     In or about 1997, a class action entitled Oakes vs. Bankers United Life Assurance

17   Company, et al., Cause No. 96-06849, was brought in the Dallas County, Texas state court. The

18   action was brought on behalf of all purchasers of certain DRL policies for misleading and

19   fraudulent sales practices. Notably, Oakes was brought by representative plaintiffs who purchased

20   “private pensions” involving DRL policies containing annuity riders, which were not a part of

21   Hegarty’s Insurance Contract.

22          31.     In or about June 2000, a proposed settlement of Oakes was reached and a Notice of

23   Class Settlement (“Notice”) was sent to absent class members.

24          32.     Additionally, Bankers United, defendant Transamerica’s predecessor in interest,

25   sent a letter in question-and-answer format to absent class members. The letter purported to

26   explain the meaning and implications of the terms of the proposed settlement (“Letter”).

27         33.      In conjunction with the Oakes settlement, Hegarty received the Notice, Letter and

28   a portion of the Settlement Agreement. All made clear that the proposed settlement would not

                                                      -9-
                                     COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 11 of 124


 1   alter the Owner’s contractual rights under their Insurance Contracts.

 2         34.      The Notice specifically states:

 3          You do not have to give up your Policy to receive benefits under the proposed
 4          settlement.
                                                  *****
 5          The settlement of this lawsuit does not alter your contractual rights under the
            express terms of your existing Policy. You will still be able to make a claim for
 6          any benefits that may become payable in the future under the express terms
            of your existing Policy. (Emphasis in original)
 7
            35.     Likewise, the question and answer section of the Letter states:
 8

 9          [T]he proposed settlement does not alter your contractual rights under the express
            terms of your existing Policy. You will still be able to make a claim for any
10          benefits that may become payable in the future under the express terms of your
            Policy.
11
            36.     And both the Settlement Agreement (and the Order Approving it) provide:
12
            Nothing in this Release shall be deemed to alter a Class Member’s rights … to
13
            make a claim for benefits that will become payable in the future pursuant to the
14          express terms of the policy form issued by the Defendants. Under no
            circumstances shall this Section H.1.b.2. entitle a Class Member to assert claims
15          that relate to the allegations contained in the Action or to the matters described in
            Section H.1
16

17          37.     Shortly after receiving the Notice, the Settlement Agreement and the Letter,
18   Hegarty called the GSLIC general agent from whom he purchased the Insurance Contract and was
19   told that the settlement was put in place to help the agents, but did not hurt the policyholders in
20   any way.
21          38.     Based on the assurances in the Notice, Settlement Agreement and the Letter, along
22   with the assurances provided by the general agent, Hegarty understood that if he did not opt out of
23   the settlement he would be entitled to retain all benefits in his Insurance Contract and also receive
24   both a small interest payment and a small five-year term increase in his Insurance Contract’s death
25   benefit. He therefore did not opt out of the settlement.
26          39.     The only purported discretionary authority conferred upon Bankers United under
27   the Settlement Agreement was discretion as to the timing of the insurer’s implementation of the
28   terms of the Settlement. The Settlement Agreement did not contain any mention of guaranteed

                                                      - 10 -
                                    COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 12 of 124


 1   persistency bonuses, let alone purport to release claims or grant discretion upon Bankers United to

 2   adjust or change the guaranteed benefits, elements or policy charges with respect to guaranteed

 3   persistency bonuses.

 4          40.      The Settlement Agreement would have been expected to make clear any changes

 5   to guaranteed terms such as “guaranteed persistency bonuses” if they were intended. The terms

 6   “guaranty” and “guaranteed” are well known terms of art in the insurance industry. And they have

 7   significant legal consequences. Thus, they cannot be changed ambiguously. Additionally, as

 8   GSLIC and the other Transamerica predecessors well knew, the guaranteed persistency bonuses

 9   were important to DRL insurance contract Owners -- the DRL insurance contracts had not sold

10   well before guaranteed persistency bonuses were added. Therefore, DRL Owners distinguished

11   “guaranteed persistency bonuses” from persistency bonuses that were not guaranteed. As a result,

12   any change or elimination of “guaranteed persistency bonuses” had to be clear, specific and

13   unambiguous.

14          41.     The only rights reserved for Bankers United with regards to changes in non-

15   guaranteed benefits, elements or policy charges were those expressly conferred by the Policies.

16   And these rights were subject to the covenant of good faith and fair dealing.

17          42.     Nothing in the Settlement Agreement, the Notice or the Letter states that the Oakes

18   Settlement eliminated the obligation to pay the non-guaranteed portion of each persistency bonus,

19   let alone the guaranteed portion. Given that the attorneys in Oakes were presumably competent

20   and honorable, the failure to mention the elimination of any part of the DRL persistency bonuses

21   strongly implies that there was no intention at the time of the settlement to eliminate any part of

22   them. And the statements made in the Notice, Letter and Settlement Agreement that are set forth

23   in Paragraphs 34 through 36, above, further strengthen this implication.

24          43.     In 2001, Hegarty received notice that a $543.95 interest payment had been credited

25   to his Account. But he never received any official notice, certificate, policy or other carrier

26   document confirming a five-year increase in the death benefit under his Insurance Contract.

27          44.      Recently, Hegarty was told by Transamerica that as a result of the Oakes

28   settlement the death benefit under his Insurance Contract had been increased $39,000 during the

                                                      - 11 -
                                    COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 13 of 124


 1   period from 2001 through 2005. Assuming Transamerica’s statement true, Hegarty is informed,

 2   believes, and therefore alleges that the total cost, if he had paid for it himself, of a

 3   five-year, $39,000 death benefit term life insurance policy, on his life, for the period from 2001

 4   through 2005, would have been about $400.

 5           45.     At the time of the Oakes settlement, Hegarty was 59 years old and in good

 6   health. He was thus capable of replacing his Insurance Contract with a comparable one at a more

 7   favorable premium rate. He was also willing to opt out of the Oakes settlement if he decided, after

 8   further investigation, that such approach was best for his family and him. But he was never

 9   willing to risk losing $377,289.32 – or more – of persistency bonuses (or even $192,834.21 – or

10   more -- of guaranteed persistency bonuses) for total settlement benefits worth less than $1,000.00.

11   Therefore, if the Oakes parties had provided him with notice that his Insurance Contract had been

12   modified by the Oakes settlement to eliminate any portion of his persistency bonuses, Hegarty

13   would have opposed the settlement, excluded himself from it, and/or purchased alternative

14   coverage at reasonable rates. Due to the repeated assurances that “[t]he settlement of this lawsuit

15   does not alter your contractual rights under the express terms of your existing Policy,” and the

16   presumed validity of these assurances, Hegarty filed a claim under the Settlement Agreement and

17   continued to make all premium payments Transamerica and its predecessors in interest told him

18   were required to keep his Insurance Contract in full force and effect.

19           46.      Hegarty is informed, believes and therefore alleges that no persistency bonuses

20   were due or close to being due under any of the DRL insurance contracts when Oakes was

21   initiated in 1997 or when the Oakes settlement was reached in 2000, and no persistency bonuses

22   would become payable until at least six years after the Oakes settlement was concluded. Thus, it

23   is quite unlikely that the elimination of any aspect of the DRL persistency bonuses was

24   contemplated at the time of the Oakes settlement.

25           47.     Hegarty is informed, believes and therefore alleges that when the Oakes parties

26   asked the Texas Court to approve their settlement, they never specified to the Court that any part

27   of the persistency bonuses set forth in the DRL policies was guaranteed, never pointed out the

28   persistency bonuses were set to be paid in the future, and never specified that the settlement would

                                                        - 12 -
                                     COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 14 of 124


 1   (or even could) eliminate the persistency bonuses Transamerica and its predecessors in interest

 2   had promised to pay in the future. These failures also imply that the Oakes settlement’s

 3   elimination of any aspect of the DRL persistency bonuses was never contemplated.

 4
     Further Assurances to Plaintiff and the Subsequent Refusal to Pay 30 and 40 Year Bonuses
 5

 6          48.       In 2005 and in 2006, approximately five and six years after the Oakes settlement,

 7   Hegarty again wrote a Transamerica predecessor in interest to ask how long he was required to

 8   continue paying premiums pursuant to his Insurance Contract. In response to both of his notes,
 9   Hegarty received Illustrations. The 2005 and 2006 Illustrations repeated the prior representations
10
     regarding the 30% 20-year persistency bonus and the 300% 30 and 40-year persistency bonuses.
11
     The 2006 Illustration further advised Plaintiff that he was only required to pay policy premiums
12
     through year 17 of his Contract (i.e., through 2006). Plaintiff responded by making the premium
13

14   payments listed on his Illustrations through year 17. True and correct copies of the 2005 and 2006

15   Illustrations are attached hereto as Exhibits D and E, respectively.

16          49.      In 2009, approximately nine years after the Oakes settlement, Hegarty’s Account
17
     was credited with $17,965.92 and he was told this was the full 20-year persistency bonus payment
18
     of 30% of the Ten Year Premiums. This payment represented both the guaranteed and non-
19
     guaranteed portions of Hegarty’s 20-year persistency bonus.
20
            50.      Hegarty is informed, believes and therefore alleges that other DRL insurance
21

22   contract Owners who did not opt out of the Oakes settlement were also paid the full guaranteed

23   and non-guaranteed portions of their respective 20-year persistency bonuses.
24          51.      At the time Hegarty was credited with his 20-year persistency bonus, he had not
25
     received any notice that Transamerica’s obligation to pay persistency bonuses for the 30th and 40th
26
     years of the Contract had been terminated, would be terminated or even might be terminated.
27
     Indeed, Hegarty is informed, believes and therefore alleges that Transamerica, in conjunction with
28

                                                      - 13 -
                                    COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 15 of 124


 1   the payment of the 20-year persistency bonus, reaffirmed payment of the 30 and 40-year bonuses
 2   as well as the fact that at least a portion of those bonuses was guaranteed (“Transamerica’s 20-
 3
     Year Persistency Bonus Letter”). A true and correct copy of what Hegarty is informed, believes
 4
     and therefore alleges is Transamerica’s 20-Year Persistency Bonus Letter is attached hereto as
 5
     Exhibit F.
 6

 7          52.      In 2012, Hegarty wrote Transamerica on behalf of Kenneth Silverman

 8   (“Silverman”), another GSLIC DRL insurance contract Owner who had not opted out of the Oakes

 9   settlement. In response, Hegarty received an Illustration reassuring that the 30 and 40-year
10   persistency bonuses would be paid. Nothing in this Illustration said or implied that the remaining
11
     persistency bonuses for the 30th and 40th years of Silverman’s contract would, or even might, not
12
     be paid.
13
            53.     Silverman also purchased his DRL insurance contract in 1989, his contract was
14

15   subject to California law and his contract was subject to the same Master Contract as was

16   Hegarty’s Insurance Contract.

17          54.     In 2015, Hegarty again wrote Transamerica on behalf of Silverman asking for an
18
     updated Illustration for the Silverman contract. In response, Hegarty received an Illustration
19
     (“The 2015 Silverman Illustration”) reassuring that the 30 and 40-year persistency bonuses would
20
     be paid and specifically stating that 22.5% of the Ten Year Premiums were guaranteed as a 20-
21
     year persistency bonus (even though 30% of the Ten Year Premiums -- i.e., the full persistency
22

23   bonus, both the guaranteed and the non-guaranteed portions -- had already been paid as a 20-year

24   persistency bonus), and 75% of the Ten Year Premiums were guaranteed for Silverman’s 30 and
25   40-year persistency bonuses. These bonuses and guarantees were identical to Silverman’s pre
26
     Oakes bonuses and guarantees. Nothing in the Illustration said or implied that the remaining
27
     persistency bonuses for the 30th and 40th years of Silverman’s contract would, or even might, not
28

                                                     - 14 -
                                     COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 16 of 124


 1   be paid. A true and correct copy of The 2015 Silverman Illustration is attached hereto as Exhibit
 2   G.
 3
            55.      In or about the spring of 2016, Hegarty received a letter from Transamerica
 4
     notifying him, for the very first time, that unless he immediately resumed paying annual premiums
 5
     his Insurance Contract would likely lapse in August 2019, at or around the 30-year anniversary of
 6

 7   his Insurance Contract (the “Crash Letter”). The new premiums were approximately six times

 8   higher than the last premium called for by the 2006 Illustration, approximately three times higher

 9   than any premiums shown in the 2005 Illustration and about three times higher than any premiums
10   shown in the 1989 and 1996 Illustrations. If Transamerica had credited the persistency bonuses
11
     specified in each of the Illustrations, which were expressly made a part of the Insurance Contract
12
     by the Master Policy, these bonuses would have been sufficient to continue the Insurance Contract
13
     in full force and effect. Indeed, if Transamerica had even credited the guaranteed persistency
14

15   bonuses in Hegarty’s Insurance Contract, his Insurance Contract would continue for a substantial

16   additional period in full force and effect. A true and correct copy of the Crash Letter is attached

17   hereto as Exhibit H.
18
            56.      Hegarty is informed, believes and therefore alleges that other DRL insurance
19
     contract Owners with similar insurance contracts received their own Crash Letters between March
20
     and October 2016.
21
            57.      Transamerica’s refusal to credit the 30 and 40-year persistency bonuses has caused
22

23   Hegarty and his wife, the sole primary beneficiary under the Insurance Contract, great anxiety. At

24   the time Hegarty received his Crash Letter he was almost 75 years old and was economically
25   uninsurable for age and health reasons, including having had a pericardial tissue aortic heart valve
26
     problem in February 2013. At the time Hegarty received his crash letter his wife was about 71.5
27
     years old and had not worked full-time for approximately 38 years.
28

                                                     - 15 -
                                    COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 17 of 124


 1          58.     Hegarty challenged Transamerica’s refusal to pay the persistency bonuses. In
 2   January 2019, Transamerica sent Hegarty a letter asserting that the Oakes settlement eliminated its
 3
     obligation to pay persistency bonuses and that in 2016 Transamerica had decided it would not pay
 4
     the 30 and 40-year bonuses as a matter of business judgment -- i.e., it baldly asserted that it had
 5
     based its decision not to pay on the “anticipated future performance” of the DRL policies. No
 6

 7   details were given.

 8          59.     On September 6, 2019, counsel for Hegarty asked Transamerica to keep Hegarty’s

 9   Insurance Contract in full force without the payment of further premium during the pendency of
10   this action. Transamerica refused the request and offered no alternative other than to begin paying
11
     large new annual premiums. On September 13, 2019, Transamerica provided Hegarty an
12
     Illustration (“The 2019 Illustration”) showing no credit whatsoever for either the guaranteed or
13
     non-guaranteed portion of the 30-year persistency bonus (which was due on the Insurance
14

15   Contract’s August 2019 anniversary date). The 2019 Illustration further states that the premiums

16   needed to keep the Insurance Contract in full force and effect from 2019 through 2024 total

17   $108,148.00. True and correct copies of Transamerica’s refusal to keep the Insurance Contract in
18
     force and The 2019 Illustration are attached hereto as Exhibit I.
19
            60.     Hegarty is informed, believes and therefore alleges as follows: More than 17,000
20
     DRL insurance contracts were sold by Transamerica and its predecessors in interest. Many of
21
     those Contracts still in force in 2016 were surrendered. Transamerica regained the use of the
22

23   persistency bonus and death benefit reserves for these surrendered contracts. Other DRL

24   insurance contracts remained in force, but Transamerica was paid substantial additional premiums
25   with regard to these contracts.
26
             61.    Hegarty is informed, believes, and therefore alleges as follows: In or about 2016,
27
     Transamerica sent $2 billion to its corporate parent – Aegon. In 2015 and 2016, Aegon suffered
28

                                                      - 16 -
                                       COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 18 of 124


 1   substantial losses.
 2                         PLAINTIFF SEEKS A PRELIMINARY INJUNCTION
 3
             62.     Hegarty seeks a preliminary injunction on all Counts requiring Transamerica to
 4
     keep his Insurance Contract in full force and effect without payment of additional premiums until
 5
     the conclusion of this litigation.
 6

 7           63.     As set forth above, Hegarty's Insurance Contract, at a minimum, provides for

 8   guaranteed 30 and 40-year persistency bonuses of 150% of the Ten Year Premiums, i.e., a total of

 9   not less than $179,659.20. Hegarty's Insurance Contract has been in force for over 30 years, so
10   his guaranteed 30-year persistency bonus of not less than $89,829.60 is now due under the express
11
     terms of his Insurance Contract. Nothing to date has eliminated Hegarty’s right to his guaranteed
12
     30-year bonus. The guaranteed portions of his 30 and 40-year persistency bonuses were not
13
     modified or released by the Oakes settlement as they were not mentioned in the Notice, Letter or
14

15   Settlement Agreement. And, as explained above, the issuance to Hegarty of Illustrations that did

16   not include reference to guaranteed portions of the 30 and 40-year persistency bonuses could not

17   serve to modify his Insurance Contract. Indeed, Transamerica has reaffirmed the guaranteed
18
     portions of the 30 and 40-year persistency bonuses in Transamerica’s 20-Year Persistency Bonus
19
     Letter and in The 2015 Silverman Illustration. Therefore, there can be little doubt that Hegarty
20
     will, at a minimum, prevail on the merits with respect to the guaranteed portions of the 30 and 40-
21
     year persistency bonuses.
22

23           64.     As set forth above, Transamerica has refused Hegarty’s request to keep his

24   Insurance Contract in full force during the pendency of this action and has offered no alternative
25   other than to begin paying large, new, unanticipated annual premiums. The 2019 Illustration
26
     Transamerica provided Hegarty showing these premiums gave no credit whatsoever for either the
27
     guaranteed or non-guaranteed portion of the 30-year persistency bonus.
28

                                                     - 17 -
                                     COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 19 of 124


 1           65.        Hegarty is now 78 years old and for the past several years has been phasing down
 2   his business. He is thus unable to pay the unscheduled premiums Transamerica is demanding to
 3
     keep his Insurance Contract in full force and effect during the pendency of this litigation without
 4
     either selling his home or severely reducing his standard of living. As a result, if the requested
 5
     preliminary injunction were not issued, Hegarty will be forced to forfeit the insurance benefits for
 6

 7   which he has paid all required premiums since 1989 and will thus suffer irreparable harm.

 8           66.        In contrast, if Transamerica were forced to keep the Insurance Contract in full

 9   force and effect during the pendency of this litigation, ended up paying Hegarty’s death benefit
10   before this litigation was completed and ultimately fully prevailed, it could recover any unpaid
11
     premiums from the death benefit it paid. Therefore, the balance of equities between the parties
12
     strongly supports a preliminary injunction.
13
             67.        The issuance of such a preliminary injunction is in the public interest as expressed
14

15   in California’s Insurance Code, Unfair Competition Law (Cal. Business and Professions Code

16   §17200, et seq.), Elder Abuse and Dependent Adult Civil Protection Act ("EADACPA") (Cal.

17   Welfare & Institutions §15610, et seq.) and the special relationship California recognizes between
18
     insurers and insureds.
19

20                                                 COUNT 1
                                          (Breach of Written Contract –
21
                        Including the Implied Covenant of Good Faith and Fair Dealing)
22
             68.        Hegarty incorporates paragraphs 1 through and including 67 herein as if they were
23
     fully set forth.
24
             69.        As explained above, in or about August 1989 Hegarty and Transamerica entered
25
     into a written Insurance Contract.
26
             70.        As explained above, the Insurance Contract contains an implied covenant of good
27
     faith and fair dealing that is molded in part by the insurer’s special relationship with the insured
28
     that is explained in Egan.
                                                         - 18 -
                                       COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 20 of 124


 1          71.     At all relevant times, the Illustrations provided to Hegarty by Transamerica or its

 2   predecessors in interest provided for the payment of a 20-year persistency bonus of 30% of the

 3   Ten Year Premiums, a 30-year persistency bonus of 300% of the Ten Years Premiums and a 40-

 4   year persistency bonus of 300% of the Ten Year Premiums. The Insurance Contract further

 5   guaranteed portions of these bonuses -- for the 20-year bonus 22% of the Ten Year Premiums

 6   were guaranteed, and for each of the 30-year bonus and the 40-year bonus half of the bonus (i.e.,

 7   150% of the Ten Year Premiums) was guaranteed.

 8          72.     As explained above, to Hegarty the persistency bonuses (and particularly the

 9   guaranteed portions thereof) were, and are, a material and integral part of his Insurance Contract

10   and were, and are, a key feature that makes the contract a “Permanent Policy,” as represented in

11   the Master Policy. The persistency bonuses substantially increase the cash value of the Insurance

12   Contract in years 20, 30 and 40, and this feature ensures the availability of sufficient cash values

13   to offset the administrative charges, loads, policy fees, risk charges, etc. deducted, even if interest

14   earnings and premium payments were to fail to generate sufficient values.

15          73.     The written Illustrations provided to Hegarty, including the Illustration delivered

16   with the Certificate in 1989 and the Illustrations he received in 1996, 2005 and 2006, are part of

17   the Insurance Contract. Along with the Master Policy and the covenant of good faith and fair

18   dealing they substantially control the Insurance Contract.

19          74.       As explained above, the Oakes settlement did not modify the express terms of the

20   Insurance Contract with respect to persistency bonuses. Likewise, neither the Oakes Settlement

21   Agreement, Notice or Letter mentioned, let alone modified, the guaranteed persistency bonuses

22   provided by the Insurance Contract.

23          75.     Transamerica and its predecessor in interest reaffirmed their obligation to pay the

24   persistency bonuses by the issuance of the 2005 and 2006 Illustrations, payment of the 20-year

25   persistency bonus, Transamerica’s 20-Year Persistency Bonus Letter, and the 2012 and 2015

26   Silverman Illustrations.

27          76.     Hegarty performed all material obligations required of him under the Insurance

28   Contract, or he was excused from performing those things. Specifically, as explained above,

                                                       - 19 -
                                    COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 21 of 124


 1   Hegarty paid all premiums for the Insurance Contract when due.

 2          77.       Transamerica’s announcement in the Crash Letter that it would not credit the 30-

 3   year and 40-year bonuses, including the guaranteed bonuses, constitutes an anticipatory

 4   repudiation of the Insurance Contract. This anticipatory repudiation is a denial of Hegarty’s

 5   rights under the Insurance Contract, including his right to “Permanent” insurance. Refusal to

 6   credit the persistency bonuses, particularly the bonuses expressly guaranteed, when due removes

 7   an essential element needed to make the Insurance Contract function as promised, in violation of

 8   its express terms.

 9          78.     Transamerica’s failure to credit Hegarty’s 30-year persistency bonus, and

10   particularly the guaranteed portion of that bonus, when it was due in August 2019 also constitutes

11   a breach of the express terms of the Insurance Contract.

12          79.     Transamerica’s anticipatory repudiation, and its express breach, were also

13   unreasonable interferences with Hegarty’s right to receive the benefits of his Insurance Contract.

14   As a result, they also violated the Insurance Contract’s covenant of good faith and fair dealing

15   because Transamerica unreasonably interfered with Hegarty’s right to receive the benefits of the

16   Insurance Contract and failed to treat Hegarty’s interests in a manner at least equal to its own.

17          80.      As a direct and proximate result of Transamerica’s anticipatory repudiation and its

18   express breach of the Insurance Contract, Hegarty has been damaged in an amount to be proved at

19   trial because the Insurance Contract will not perform according to its terms. Alternatively, and at

20   Hegarty’s option, because he is economically uninsurable and his rights under his Insurance

21   Contract are thus unique and irreplaceable, Hegarty is entitled to specific performance of his

22   Insurance Contract, including, without limitation, receipt of the full 30 and 40-year persistency

23   bonuses set out in the Illustration attached to his Certificate.

24          81.     Transamerica is not excused from providing the persistency bonuses by virtue of

25   the Oakes settlement or any other reason.

26          82.     Additionally, because Hegarty told Transamerica that he wanted to stop making

27   premium payments as soon as possible, Transamerica knew that Hegarty would rely on the

28   representations it made in its 2005 and 2006 Illustrations, the payment of his full persistency

                                                       - 20 -
                                     COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 22 of 124


 1   bonus in 2009 and the Silverman Illustrations in 2012 and 2015.

 2          83.     Hegarty was ignorant of the true state of the facts with respect to Transamerica’s

 3   contention about how the Oakes settlement affected the persistency bonuses established by his

 4   Insurance Contract (“Transamerica’s Contention”).

 5          84.     Hegarty reasonably relied to his injury on Transamerica’s representations made in

 6   the Illustrations it sent him in 2005 and 2006, the payment of his full persistency bonus in 2009

 7   and the Silverman Illustrations that Transamerica sent him (Hegarty) in 2012 and 2015. If at any

 8   of these times Hegarty had known about Transamerica’s Contention, he would not have relied on

 9   Transamerica’s representations. Hegarty was healthy when he received the Oakes Notice in 2000,

10   when he received the 2005 and 2006 Illustrations, when Transamerica paid his 20-year persistency

11   bonus in 2009 and when he received the 2012 Silverman Illustration. He therefore would have

12   obtained alternative insurance at reasonable rates or taken other steps to protect himself.

13   However, when Hegarty received the Crash Letter he was almost 75 years old, not healthy and had

14   required heart valve surgery a little more than two years earlier. In short, Hegarty was

15   economically uninsurable in 2016 when Transamerica first informed him it would not pay any

16   portion of the 30 and 40-year persistency bonuses. In other words, he relied to his detriment on

17   Transamerica’s representations.

18          85.     For the reasons set forth herein, Transamerica is estopped from asserting that the

19   Oakes settlement or anything else released it of its obligation to pay Hegarty any portion of his

20   persistency bonuses, whether guaranteed or non-guaranteed.

21          86.     For the reasons set forth herein, Transamerica waived any claim it had that the

22   Oakes settlement or anything else released it of its obligation to pay Hegarty any portion of his

23   persistency bonuses, whether guaranteed or non-guaranteed.

24          87.     In correspondence to Hegarty in 2019, Transamerica claimed that it had discretion

25   to terminate the payment of persistency bonuses to Hegarty based on “future policy performance

26   for Direct Recognition Life policies as well as the provisions of the settlement and judgment in the

27   Oakes class action.”

28          88.     Even if Transamerica had discretion to terminate the payment of persistency

                                                      - 21 -
                                    COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 23 of 124


 1   bonuses, pursuant to its duty of good faith and fair dealing Transamerica was required to exercise

 2   this discretion reasonably. In the exercise of this discretion, Transamerica could not prefer its own

 3   interest in maximizing gains and limiting disbursements over Hegarty’s interests. It is not

 4   reasonable for Transamerica -- after setting up Hegarty’s Insurance Contract, collecting all

 5   requested premiums from Hegarty, constantly reassuring him that his persistency bonuses would

 6   be paid and establishing reserves to protect the payment of his bonuses -- to terminate his

 7   persistency bonuses and thus take away his fully paid life insurance unless he pays very large,

 8   unanticipated, additional annual premiums for the rest of his life. The business risk of “future

 9   policy performance for Direct Recognition Life policies,” whatever that means, should have been

10   anticipated and prepared for by Transamerica. When weighed against the interests of a 75-year

11   old uninsurable person in Hegarty’s position, it is not a reasonable basis for termination.

12          89.      Transamerica and its predecessors in interest breached their duty of good faith and

13   fair dealing by, among other things, taking the following actions:

14                  (a)     Failing to inform the Texas Court approving the Oakes settlement that

15          certain DRL insurance contracts, such as Hegarty’s, contained guaranteed persistency

16          bonuses;

17                  (b)     Informing Hegarty in the Settlement Agreement, Notice and Letter that

18          “[t]he settlement of this lawsuit does not alter your contractual rights under the express

19          terms of your existing Policy;”

20                  (c)     Paying the full 20-year persistency bonus without providing Hegarty notice

21          that the payment was made solely on a discretionary basis;

22                  (d)      Exercising their purported discretion to cease paying persistency bonuses

23          without treating Hegarty’s interests at least equal to their own; and

24                  (e)     Failing to provide Hegarty notice, in 2000 and thereafter, of their

25          contention that the payment of all persistency bonuses, including guaranteed persistency

26          bonuses, were discretionary, and that none were guaranteed.

27          90.     As a direct and proximate result of Transamerica’s breach of the implied covenant

28   of good faith and fair dealing Plaintiff has suffered general damages in an amount to be proved at

                                                      - 22 -
                                    COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 24 of 124


 1   trial. Alternatively, and at Hegarty’s option, because he is economically uninsurable and his rights

 2   under his Insurance Contract are thus unique and irreplaceable, Hegarty is entitled to specific

 3   performance of his Insurance Contract, including, without limitation, receipt of the full 30 and 40-

 4   year persistency bonuses set out in the Illustration attached to his Certificate.

 5

 6                                                  COUNT 2
                                           (Breach of Written Contract –
 7
                        Including the Implied Covenant of Good Faith and Fair Dealing)
 8
             91.               Plaintiff incorporates herein paragraphs 1 through and including 90 as if
 9
     fully set forth.
10
             92.        In the alternative to Plaintiff’s First Count for Breach of Written Contract, Plaintiff
11
     alleges that to the extent the Oakes settlement in 2000 either eliminated or made the payment of
12
     persistency bonuses, including guaranteed persistency bonuses, discretionary, this constitutes a
13
     material change in the Insurance Contract. This change of a material term of the original
14
     Insurance Contract -- the one Hegarty purchased in 1989 -- created a new written insurance
15
     contract between Transamerica and Hegarty (“New Insurance Contract”) which includes the new
16
     modified provisions and the unchanged old provisions of the original Insurance Contract. The
17
     New Insurance Contract, like the original Insurance Contract, is governed by California law.
18
             93.        In 1996, Chapter 5.5, dealing with “the regulation of life insurance policy
19
     illustrations,” was added to the California Insurance Code. Insurance Code Section 10509.950
20
     specified the purpose of Chapter 5.5 as follows: “It is the intent of the Legislature in enacting this
21
     chapter to make sure that illustrations do not mislead purchasers of life insurance and to make
22
     illustrations more understandable . . . .” Chapter 5.5, which includes Insurance Code Sections
23
     10509.950 through 10509.965, became effective on July 1, 1997 and applies to policies sold on or
24
     after July 1, 1997.
25
             94.        By claiming the Oakes settlement eliminated any obligation to pay persistency
26
     bonuses -- both guaranteed and non-guaranteed, applying this elimination to all insurance
27
     contracts of class members who did not opt out of the Oakes settlement and charging and
28

                                                          - 23 -
                                       COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 25 of 124


 1   demanding premiums not set forth in Illustrations issued under the class members’ original DRL

 2   insurance contracts, Transamerica unilaterally created and sold the New Insurance Contract to

 3   Hegarty as part of the Oakes settlement in 2000.

 4          95.       As a result of the creation of new insurance contracts in 2000, Insurance Code

 5   Section 10509.959(c) makes the following provisions of Sections 10509.955(a) and (b) and

 6   10509.956(a) and (e) applicable when Owners of the new insurance contracts request an

 7   Illustration of future benefits, as Hegarty did in 2005 and 2006 for himself and in 2012 and 2015

 8   on behalf of Silverman. Section 10509.959(c) provides:

 9           “Upon the request of the policy owner, the insurer shall provide an in force illustration of

10          current and future benefits and values based on the insurer’s present illustrated scale. This

11          illustration shall comply with the requirements of subdivisions (a) and (b) of Section

12          10509.955 and subdivisions (a) and (e) of Section 10509.956.”

13          96.       Cal Ins Code § 10509.955(b) provides in pertinent part [the numbers before each

14   subparagraph below are the numbers used in the statutory section] -- An “insurer or its producers

15   or other authorized representatives shall not do any of the following:

16                “(2) Use or describe nonguaranteed elements in a manner that is misleading or has the

17                capacity or tendency to mislead.

18                “(3) State or imply that the payment or amount of nonguaranteed elements is

19                guaranteed.

20                “(4) Use an illustration that does not comply with the requirements of this chapter.

21                “(5) Use an illustration that at any policy duration depicts policy performance more

22                favorable to the policy owner than that produced by the illustrated scale of the insurer

23                whose policy is being illustrated.

24                “(6) Provide an applicant with an incomplete illustration.

25                “(7) Represent in any way that premium payments will not be required for each year of

26                the policy in order to maintain the illustrated death benefits, unless that is the fact.

27                “(8) Use the term ‘vanishing’ or ‘vanishing premium,’ or a similar term that implies the

28                policy becomes paid up, to describe a plan for using nonguaranteed elements to pay a

                                                        - 24 -
                                      COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 26 of 124


 1                portion of future premiums.

 2                “(9) Except for policies that can never develop nonforfeiture values, use an illustration

 3                that is ‘lapse–supported.’

 4                “(10) Use an illustration that is not ‘self–supporting.’”

 5          97.      Cal Ins Code § 10509.956(a) provides in pertinent part [the numbers before each

 6   subparagraph below are the numbers used in the statutory section] -- An “illustration shall

 7   conform with the following requirements:

 8                “(6) Guaranteed death benefits and values available upon surrender, if any, for the

 9                illustrated premium outlay or contract premium shall be shown and clearly labeled

10                guaranteed.

11                “(7) If the illustration shows any nonguaranteed elements, they cannot be based on a

12                scale more favorable to the policy owner than the insurer’s illustrated scale at any

13                duration. These elements shall be clearly labeled nonguaranteed.

14                “(8) The guaranteed elements, if any, shall be shown before corresponding

15                nonguaranteed elements and shall be specifically referred to on any page of an

16                illustration that shows or describes only the nonguaranteed elements.

17                “(12) Any illustration of nonguaranteed elements shall be accompanied by a statement

18                indicating that:

19                   (A) The benefits and values are not guaranteed.

20                   (B) The assumptions on which they are based are subject to change by the insurer.

21                   (C) Actual results may be more or less favorable.

22                “(13) If the illustration shows that the premium payer may have the option to allow

23                policy charges to be paid using nonguaranteed values, the illustration shall clearly

24                disclose that a charge continues to be required and that, depending on actual results, the

25                premium payer may need to continue or resume premium outlays. Similar disclosure

26                shall be made for premium outlay of lesser amounts or shorter durations than the

27                contract premium. If a contract premium is due, the premium outlay display shall not

28                be left blank or show zero unless accompanied by an asterisk or similar mark to draw

                                                        - 25 -
                                     COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 27 of 124


 1                attention to the fact that the policy is not paid up.”

 2          98.       Cal Ins Code § 10509.956(e) provides in pertinent part [the number and letter

 3   before each subparagraph below are the number and letter used in the statutory section]:

 4                “(1) A basic illustration shall include the following information for at least each policy

 5                year from 1 to 10 and for every fifth policy year thereafter ending at age 100, policy

 6                maturity or final expiration; and except for term insurance beyond the 20th year, for

 7                any year in which the premium outlay and contract premium, if applicable, is to

 8                change:

 9                    (C) The corresponding guaranteed value available upon surrender, as provided in

10                the policy.”

11          99.       The creation of the new insurance contracts also subjected Transamerica to the

12   annual report requirements with respect to insurance contracts sold on or after July 1, 1997 set

13   forth in Cal Ins Code § 10509.959(d). That Section provides:

14                “If an adverse change in nonguaranteed elements that could affect the policy has been

15                made by the insurer since the last annual report, the annual report shall contain a notice

16                of that fact and the nature of the change prominently displayed.”

17          100.      At all relevant times, the Illustrations provided to Hegarty by Transamerica or its

18   predecessors in interest provided for the payment of a 20-year persistency bonus of 30% of the

19   Ten Year Premiums, a 30-year persistency bonus of 300% of the Ten Years Premiums and a 40-

20   year persistency bonus of 300% of the Ten Year Premiums.

21          101.      As explained above, to Hegarty the persistency bonuses were, and are, a material

22   and integral part of his New Insurance Contract and were, and are, a key feature that makes the

23   contract a “Permanent Policy,” as represented in the Master Policy. The persistency bonuses

24   substantially increase the cash value of the New Insurance Contract in years 20, 30 and 40, and

25   this feature ensures the availability of sufficient cash values to offset the administrative charges,

26   loads, policy fees, risk charges, etc. deducted, even if interest earnings and premium payments

27   were to fail to generate sufficient values.

28          102.      The written Illustrations provided to Hegarty in 2005 and 2006 are part of the New

                                                         - 26 -
                                      COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 28 of 124


 1   Insurance Contract. Along with the Master Policy and the covenant of good faith and fair dealing

 2   they substantially control the New Insurance Contract.

 3          103.      Transamerica and its predecessor in interest reaffirmed their obligation to pay the

 4   persistency bonuses by the issuance of the 2005 and 2006 Illustrations, payment of the 20-year

 5   persistency bonus, the Transamerica 20-Year Persistency Bonus Letter and the 2012 and 2015

 6   Silverman Illustrations.

 7          104.    Hegarty performed all material obligations required of him under the New

 8   Insurance Contract, or he was excused from performing those things. Specifically, as explained

 9   above, Hegarty paid all premiums for the New Insurance Contract when due.

10          105.    Transamerica’s announcement in the Crash Letter that it would not credit the 30-

11   year and 40-year bonuses constitutes an anticipatory repudiation of the New Insurance Contract.

12   This anticipatory repudiation is a denial of Hegarty’s rights under the New Insurance Contract,

13   including his right to “Permanent” insurance. Refusal to credit the persistency bonuses when due

14   removes an essential element needed to make the New Insurance Contract function as promised, in

15   violation of its express terms.

16          106.    Transamerica’s failure to credit Hegarty’s 30-year persistency bonus when it was

17   due in August 2019 also constitutes a breach of the express terms of the New Insurance Contract.

18          107.    Transamerica’s anticipatory repudiation, and its express breach, were also

19   unreasonable interferences with Hegarty’s right to receive the benefits of his New Insurance

20   Contract. As a result, they also violated the New Insurance Contract’s covenant of good faith and

21   fair dealing because Transamerica unreasonably interfered with Hegarty’s right to receive the

22   benefits of the New Insurance Contract and failed to treat Hegarty’s interests in a manner at least

23   equal to its own.

24          108.     As a direct and proximate result of Transamerica’s anticipatory repudiation and its

25   express breach of the New Insurance Contract, Hegarty has been damaged in an amount to be

26   proved at trial because the New Insurance Contract will not perform according to its terms.

27   Alternatively, and at Hegarty’s option, because he is economically uninsurable and his rights

28   under his Insurance Contract are thus unique and irreplaceable, Hegarty is entitled to specific

                                                      - 27 -
                                       COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 29 of 124


 1   performance of his New Insurance Contract, including, without limitation, receipt of the full 30

 2   and 40-year persistency bonuses set out in his 2006 Illustration.

 3          109.    Transamerica is not excused from providing the persistency bonuses by virtue of

 4   the Oakes settlement or any other reason.

 5          110.    Additionally, because Hegarty told Transamerica that he wanted to stop making

 6   premium payments as soon as possible, Transamerica knew that Hegarty would rely on the

 7   representations it made in its 2005 and 2006 Illustrations, the payment of his full persistency

 8   bonus in 2009, the Silverman Illustrations in 2012 and 2015 and its annual reports. But

 9   Transamerica’s 2005, 2006, and 2012 Illustrations failed to comply with California Insurance

10   Code Sections 10509.955 and10509.956, essentially because they failed to state which elements of

11   the Insurance Contracts were guaranteed and which were non-guaranteed. And Hegarty’s annual

12   reports failed to state adverse changes to the “nonguaranteed elements” of his insurance contract.

13          111.    Hegarty was ignorant of the true state of the facts with respect to Transamerica’s

14   Contention that the Oakes settlement affected the persistency bonuses established by his New

15   Insurance Contract.

16          112.    Hegarty reasonably relied to his injury on Transamerica’s representations made in

17   the Illustrations it sent him in 2005 and 2006, the payment of his full persistency bonus in 2009,

18   the Silverman Illustrations that Transamerica sent Hegarty in 2012 and 2015 and his annual

19   reports. If at any of these times Hegarty had known about Transamerica’s Contention he would

20   not have relied on Transamerica’s representations. Hegarty was healthy when he received the

21   Oakes Notice in 2000, when he received the 2005 and 2006 Illustrations, when Transamerica paid

22   his 20-year persistency bonus in 2009, when he received the 2012 Silverman Illustration and when

23   he received his pre-2013 annual reports. He therefore would have obtained alternative insurance

24   at reasonable rates or taken other steps to protect himself. However, when Hegarty received the

25   Crash Letter he was almost 75 years old, not healthy and had required heart valve surgery a little

26   more than two years earlier. In short, Hegarty was economically uninsurable in 2016 when

27   Transamerica first informed him it would not pay any portion of the 30 and 40-year persistency

28   bonuses. In other words, he relied to his detriment on Transamerica’s representations.

                                                     - 28 -
                                   COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 30 of 124


 1          113.    For the reasons set forth herein, Transamerica is estopped from asserting that the

 2   Oakes settlement or anything else released it of its obligation to pay Hegarty any portion of his

 3   persistency bonuses, whether guaranteed or non-guaranteed.

 4          114.    For the reasons set forth herein, Transamerica waived any claim it had that the

 5   Oakes settlement or anything else released it of its obligation to pay Hegarty any portion of his

 6   persistency bonuses, whether guaranteed or non-guaranteed.

 7          115.    In correspondence to Hegarty in 2019, Transamerica claimed that it had discretion

 8   to terminate the payment of persistency bonuses to Hegarty based on “future policy performance

 9   for Direct Recognition Life policies as well as the provisions of the settlement and judgment in the

10   Oakes class action.”

11          116.    Even if Transamerica had discretion to terminate the payment of persistency

12   bonuses, pursuant to its duty of good faith and fair dealing Transamerica was required to exercise

13   this discretion reasonably. In the exercise of this discretion, Transamerica could not prefer its own

14   interest in maximizing gains and limiting disbursements over Hegarty’s interests. It is not

15   reasonable for Transamerica -- after setting up his Insurance Contract and New Insurance

16   Contract, collecting all requested premiums from Hegarty, constantly reassuring him that his

17   persistency bonuses would be paid and establishing reserves to protect the payment of his bonuses

18   -- to terminate his persistency bonuses and thus take away his fully paid life insurance unless he

19   pays very large, unanticipated, additional annual premiums for the rest of his life. The business

20   risk of “future policy performance for Direct Recognition Life policies,” whatever that means,

21   should have been anticipated and prepared for by Transamerica. When weighed against the

22   interests of a 75-year old uninsurable person in Hegarty’s position, it is not a reasonable basis for

23   termination.

24          117.    Transamerica and its predecessors in interest breached their duty of good faith and

25   fair dealing by, among other things, taking the following actions:

26                  a.      Failing to inform the Texas Court approving the Oakes settlement that

27          certain DRL insurance contracts, such as Hegarty’s, contained guaranteed persistency

28          bonuses;

                                                      - 29 -
                                    COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 31 of 124


 1                   b.      Informing Hegarty in the Settlement Agreement, Notice and Letter that

 2            “[t]he settlement of this lawsuit does not alter your contractual rights under the express

 3            terms of your existing Policy;”

 4                   c.      Paying the full 20-year persistency bonus without providing Hegarty notice

 5            that the payment was made solely on a discretionary basis;

 6                   d.       Exercising their purported discretion to cease paying persistency bonuses

 7            without treating Hegarty’s interests at least equal to their own;

 8                   e.       Failing to provide Hegarty notice, in 2000 and thereafter, of their

 9            contention that the payment of all persistency bonuses, including guaranteed persistency

10            bonuses, were discretionary, and that none were guaranteed; and

11                   f.      Failing to comply with the illustration and annual report requirements set

12            forth in Chapter 5.5 of the California Insurance Code.

13            118.   As a direct and proximate result of Transamerica’s breach of the implied covenant

14   of good faith and fair dealing Plaintiff has suffered general damages in an amount to be proved at

15   trial. Alternatively, and at Hegarty’s option, because he is economically uninsurable and his rights

16   under the New Insurance Contract are thus unique and irreplaceable, Hegarty is entitled to specific

17   performance of his New Insurance Contract including, without limitation, receipt of the full 30 and

18   40-year persistency bonuses set forth in his 2006 Illustration.

19                                               Count 3
              (Unlawful Conduct in Violation of Business and Professions Code Section 17200)
20

21            119.   Plaintiff incorporates herein paragraphs 1 through and including 118 as if fully set

22   forth.

23            120.   California Business and Professions Code §17200, et seq., prohibits unfair
24   competition. “Unfair competition” is defined in §17200 as “any unlawful, unfair or fraudulent
25
     business act or practice and unfair, deceptive, untrue or misleading advertising.”
26
              121.   As explained above, to the extent a New Insurance Contract was formed as a result
27
     of the Oakes settlement, the Illustrations issued with regard to the New Insurance Contract
28

                                                       - 30 -
                                     COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 32 of 124


 1   between Hegarty and Transamerica and the new insurance contract between Silverman and
 2   Transamerica are governed by Chapter 5.5 of the California Insurance Code.
 3
             122.       As explained above, this Chapter is based on a strong public policy of protecting
 4
     consumers from misleading or unclear life insurance policy Illustrations. Cal. Ins. Code
 5
     §10509.950 explains this policy thusly:
 6

 7           “In order to protect consumers and foster consumer education, this chapter shall

 8           govern the regulation of life insurance policy illustrations. It is the intent of the

 9           Legislature in enacting this chapter to ensure that illustrations do not mislead
10           purchasers of life insurance and to make illustrations more understandable by
11
             providing illustration formats, prescribing standards to be followed when
12
             illustrations are used, and specifying the disclosures that are required in
13
             connection with illustrations.”
14

15           123.       As explained above, the subsections of Cal. Ins. Code §§ 10509.955 and 10509.956

16   quoted in pertinent part above are applicable to Illustrations issued with regard to the New

17   Insurance Contract as a result of Cal. Ins. Code §10509.959(c) and the fact that Hegarty requested
18
     Illustrations in 2005 and 2006 for himself and in 2012 and 2015 on behalf of Silverman.
19
     Significantly, the Illustrations sent to Hegarty in 2005 and 2006 were sent at least five years after
20
     the Oakes settlement and at least eight years after Chapter 5.5 of the Cal. Ins. Code became
21
     effective, and the Illustrations Hegarty received on behalf of Silverman were sent to him at least
22

23   six years later.

24           124.       The 2005 and 2006 Hegarty Illustrations and the 2012 Silverman Illustration
25   violated the subsections of Cal. Ins. Code sections 10509.955 and 10509.956 set forth above. For
26
     example, all three Illustrations showed full payment of all persistency bonuses but did not identify
27
     any portion of the persistency bonuses as non-guaranteed. Nothing in the Illustrations said or
28

                                                        - 31 -
                                       COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 33 of 124


 1   implied that the persistency bonuses would not, or even might not, be paid. Similarly, all three
 2   Illustrations failed to properly state what premiums would not be required. In short, all three
 3
     Illustrations effectively misrepresented the terms of the New Insurance Contract.
 4
            125.    Cal. Ins. Code Section 10509.961, provides that any enforcement by the Insurance
 5
     Commissioner is “[i]n addition to any other penalties provided by law.”
 6

 7          126.    Transamerica’s conduct is “unlawful” pursuant to Section 17200 because a new

 8   contract was formed as a result of the Oakes settlement, Cal. Ins. Code Sections 10509.955 and

 9   10509.956 apply to Illustrations relating to Hegarty’s New Insurance Contract and Transamerica
10   has violated these Insurance Code Sections.
11
            127.    As a direct and proximate result of Transamerica’s unlawful business practices,
12
     Hegarty suffered out-of-pocket losses in that he paid Transamerica and its predecessors in interest
13
     a total of not less than $103,137.69 in premiums on his original Insurance Contract and his New
14

15   Insurance Contract over the 17-year period from 1989 through 2006.

16          128.    California Business and Professions Code Section 17203 grants the Court authority

17   to issue the following orders:
18
            “Any person who engages, has engaged, or proposes to engage in unfair
19
            competition may be enjoined in any court of competent jurisdiction. The court
20
            may make such Orders or judgments, including the appointment of a receiver, as
21
            may be necessary to prevent the use or employment by any person of any practice
22

23          which constitutes unfair competition, as defined in this chapter, or as may be

24          necessary to restore to any person in interest any money or property, real or
25          personal, which may have been acquired by means of such unfair competition.”
26
            129.    Hegarty is entitled to an injunction preventing Transamerica from asserting that the
27
     Oakes settlement or anything else in any way eliminated its obligations to Hegarty pursuant to his
28

                                                     - 32 -
                                      COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 34 of 124


 1   New Insurance Contract, including, but not limited to, its obligation to credit the 30 and 40-year
 2   persistency bonuses due to him in an amount of not less than $359,318.40.. Alternatively, at
 3
     Hegarty’s choice, Hegarty should be entitled to an order compelling Transamerica to restore to
 4
     him not less than $103,137.69, representing the premiums he paid, plus interest thereon from the
 5
     time each premium payment was made. The interest should be at the California legal rate.
 6

 7              130.   Hegarty is further entitled to an award of attorneys’ fees and costs as provided by

 8   statute.

 9
                                               COUNT 4
10     (Unfair Business Practices in Violation of Business and Professions Code §17200, et seq.)
11              131.   Plaintiff incorporates herein paragraphs 1 through and including 130 as if fully set
12
     forth.
13
                132.   California Bus. & Prof. Code § 17200 applies, regardless of whether Hegarty’s
14
     original Insurance Contract or his New Insurance Contract is in force, because Transamerica’s
15

16   business acts and practices with regard to Hegarty were unfair and § 17200 prohibits “any

17   unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue or misleading

18   advertising.”
19
                133.   As explained above, Transamerica and its predecessors in interest engaged in,
20
     among other things, the following unfair acts and practices:
21
                       (a)     Transamerica and its predecessors failed to tell Hegarty and other DRL
22
                insurance contract Owners, during their time to review the Oakes settlement in order
23

24              to determine whether to object or opt out, that Transamerica contends the Oakes

25              settlement eliminated Transamerica’s obligation to pay persistency bonuses,
26              including guaranteed persistency bonuses. Instead, Transamerica sent Hegarty and
27
                the other Owners settlement materials stating the opposite;
28

                                                        - 33 -
                                      COMPLAINT – HEGARTY V. TRANSAMERICA
     Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 35 of 124


 1              (b)     In 2005 and 2006, when Hegarty sought information about the
 2       remaining premiums he needed to pay, he was sent the 2005 and 2006 Illustrations.
 3
         These showed that all persistency bonuses would be paid, never indicated the
 4
         possibility that some, or all, of the bonuses would not be paid, never mentioned that
 5
         Transamerica contended that all of the persistency bonuses shown on these
 6

 7       Illustrations were non-guaranteed and never said that Transamerica claimed that as a

 8       result of the Oakes settlement (i) Hegarty’s guaranteed persistency bonuses had been

 9       terminated and (ii) Transamerica had unfettered discretion to pay or not pay future
10       persistency bonuses. To the extent that the Oakes settlement created New Insurance
11
         Contracts, the California Insurance Code essentially required Transamerica to tell
12
         Hegarty this information:
13
                (c)     Transamerica thereafter failed to explain this information to Hegarty
14

15       when it had later opportunities to do so, e.g., when it paid the full 20-year persistency

16       bonus in 2009 and when it sent Hegarty the Silverman Illustrations in 2012 and 2015;

17              (d)     Transamerica waited until 2016, when it knew Hegarty was 75 and
18
         likely uninsurable, to tell him that it contended that guaranteed persistency bonuses
19
         had been eliminated by the Oakes settlement and that it had unfettered discretion to
20
         decide whether or not to pay the 30 and 40-year persistency bonuses. In fact, by 2016
21
         Hegarty was uninsurable for reasons of health and age;
22

23              (e)     Transamerica breached the covenant of good faith and fair dealing in

24       both the Insurance Contract and the New Insurance Contract when it “terminated” the
25       30 and 40-year persistency bonuses. As a result, Hegarty was left with the unfair
26
         choice of paying very large, unanticipated annual premiums for the rest of his life or
27
         leaving his loved ones without the protection he had planned and paid for;
28

                                                  - 34 -
                                COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 36 of 124


 1                  (f)    Transamerica had established reserves to cover its 30 and 40-year
 2          persistency bonus obligations. By terminating the persistency bonuses, Transamerica
 3
            was able to keep the money reserved for the persistency bonuses; and
 4
                    (g)    Transamerica’s excuse for “terminating” the 30 and 40-year
 5
            persistency bonuses was “the anticipated future performance of the Direct
 6

 7          Recognition Life policies.” In other words, Transamerica hurt its insurance contract

 8          Owners in order to protect itself from a potential business risk it should have

 9          anticipated and planned for when it first offered the DRL insurance contracts. Under
10          the circumstances, Transamerica improperly placed its interests well ahead of its
11
            insurance contract Owners’ interests in violation of its obligation as the purveyor of a
12
            “quasi-public” service.
13
            134.    Transamerica committed the unfair acts and practices listed above in order to
14

15   induce Hegarty and the other insurance contract Owners not to opt out of the Oakes settlement and

16   to keep their contracts in force by paying the scheduled premiums and not surrendering the

17   contract. These acts and practices did have success with regard to Hegarty and, Hegarty is
18
     informed, believes and therefore alleges, other contract Owners.
19
            135.    Hegarty is informed, believes and therefore alleges that Transamerica’s unfair acts
20
     and practices also helped Transamerica and its predecessors maximize their profits from their
21
     DRL insurance contracts unfairly at the expense of its insurance contract Owners.
22

23          136.    As a direct and proximate result of Transamerica’s unfair business acts and

24   practices, Hegarty suffered out-of-pocket losses in that he paid Transamerica and its predecessors
25   in interest a total of not less than $103,137.69 in premiums on his original Insurance Contract and
26
     his New Insurance Contract over the 17 year period from 1989 through 2006.
27
            137.    California Business and Professions Code Section 17203 grants the Court authority
28

                                                     - 35 -
                                   COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 37 of 124


 1   to issue the following orders:
 2              “Any person who engages, has engaged, or proposes to engage in unfair
 3
                competition may be enjoined in any court of competent jurisdiction. The court
 4
                may make such Orders or judgments, including the appointment of a receiver, as
 5
                may be necessary to prevent the use or employment by any person of any practice
 6

 7              which constitutes unfair competition, as defined in this chapter, or as may be

 8              necessary to restore to any person in interest any money or property, real or

 9              personal, which may have been acquired by means of such unfair competition.”
10              138.   Hegarty is entitled to an injunction preventing Transamerica from asserting that the
11
     Oakes settlement or anything else in any way eliminated its obligations to Hegarty pursuant to his
12
     Insurance Contract or New Insurance Contract, including, but not limited to, its obligation to
13
     credit the 30 and 40-year persistency bonuses due to him in an amount of not less than
14

15   $359,318.40. Alternatively, at Hegarty’s choice, Hegarty should be entitled to an order

16   compelling Transamerica to restore to him not less than $103,137.69 representing the premiums

17   he paid, plus interest thereon from the time each premium payment was made. The interest should
18
     be at the California legal rate.
19
                139.   Hegarty is further entitled to an award of attorneys’ fees and costs as provided by
20
     statute.
21

22                                             Count 5
     (Fraudulent Business Practices in Violation of Business and Professions Code §17200 et seq.)
23

24              140.   Plaintiff incorporates herein paragraphs 1 through and including 139 as if fully set

25   forth.
26              141.   California Bus. & Prof. Code § 17200 applies, regardless of whether Hegarty’s
27
     original Insurance Contract or his New Insurance Contract is in force, because Transamerica’s
28

                                                        - 36 -
                                        COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 38 of 124


 1   business acts and practices with regard to Hegarty were fraudulent and §17200 prohibits “any
 2   unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue or misleading
 3
     advertising.”
 4
            142.     Transamerica’s fraudulent business acts and practices in violation of Cal. Bus. &
 5
     Prof. Code § 17200 involved non-disclosures, misleading half-truths and misstatements of
 6

 7   material facts. The material facts involved Transamerica’s intention, at the time of and after the

 8   Oakes settlement, to eliminate guaranteed persistency bonuses, to treat the obligation to pay non-

 9   guaranteed persistency bonuses as eliminated and to treat the payment of future persistency
10   bonuses as subject to its unfettered discretion (“The Material Facts”). The misstatements were
11
     both direct and by implication.
12
            143.     During the period when DRL insurance contract Owners, including Hegarty, were
13
     considering whether to oppose the Oakes settlement or opt out of it, Transamerica was obligated
14

15   to disclose The Material Facts. It didn’t -- to Hegarty or any other Owner. Transamerica had

16   these disclosure obligations because of, among other reasons, its due process obligation as a co-

17   preparer of the Notice and a party to the Oakes settlement, its special relationship with its
18
     California insurance contract Owners, its various obligations under the California Insurance Code
19
     and its sole possession of The Material Facts.
20
            144.     Transamerica’s misleading half-truths and misstatements include:
21
                     a.     The statement in the Letter telling DRL contract Owners, including
22

23          Hegarty, that “the proposed settlement does not alter your contractual rights under the

24          express terms of your existing Policy”, despite the fact that The Material Facts are to the
25          contrary;
26
                     b.     The 2005 and 2006 Illustrations for Hegarty’s contract in which
27
            Transamerica represented that Hegarty would receive the full 30 and 40-year persistency
28

                                                      - 37 -
                                    COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 39 of 124


 1          bonuses, despite the fact that without The Material Facts the representation appears
 2          stronger than it is;
 3
                    c.      Transamerica’s payment of Hegarty’s full 20-year persistency bonus in or
 4
            about 2009, which without The Material Facts reinforced Hegarty’s belief that
 5
            Transamerica would pay his full 30 and 40-year persistency bonuses; and
 6

 7                  d.      Hegarty’s receipt of the Silverman Illustrations in 2012 and 2015, which

 8          without The Material Facts reinforced even more Hegarty’s belief that Transamerica would

 9          pay his full 30 and 40-year persistency bonuses.
10          145.    Transamerica engaged in the aforementioned conduct knowing that it was false and
11
     with the intent to defraud Hegarty and the other DRL contract Owners because in 2016 and 2019 it
12
     asserted in letters to Hegarty that the 2000 Oakes settlement established its right to act on its intent
13
     as set forth in The Material Facts. Transamerica could have told Hegarty The Material Facts at the
14

15   time of the Oakes settlement in 2000 but chose not to do so.

16          146.    Undoubtedly, Transamerica did not disclose The Material Facts to Hegarty and the

17   other DRL contract Owners because they were material to Hegarty and the other DRL contract
18
     Owners and Transamerica was concerned that knowledge of The Material Facts would cause
19
     substantial objections to the Oakes settlement and/or opt outs to it, as well as substantial premium
20
     non-payments and/or surrenders . Hegarty is informed, believes and therefore alleges that
21
     Transamerica’s executives and General Agents frequently discussed the importance of persistency
22

23   bonuses to the consumer, and how DRL insurance contract sales did not substantially increase

24   until persistency bonuses were partially guaranteed. Hegarty, himself, was attracted to DRL life
25   insurance because of the persistency bonuses but would not purchase a DRL contract until
26
     persistency bonuses were partially guaranteed.
27
            147.    Hegarty justifiably relied on Transamerica’s conduct because he had no indication
28

                                                       - 38 -
                                    COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 40 of 124


 1   that Transamerica would not pay his 30 and 40-year persistency bonuses and was led to believe
 2   that Transamerica would pay the full bonuses by Transamerica’s above-described conduct.
 3
             148.    As a direct and proximate result of Transamerica’s fraudulent business acts and
 4
     practices, Hegarty suffered out-of-pocket losses in that he paid Transamerica and its predecessors
 5
     in interest a total of not less than $103,137.69 in premiums on his original Insurance Contract and
 6

 7   his New Insurance Contract over the 17 year period from 1989 through 2006.

 8           149.    California Business and Professions Code Section 17203 grants the Court authority

 9   to issue the following orders:
10           “Any person who engages, has engaged, or proposes to engage in unfair
11
             competition may be enjoined in any court of competent jurisdiction. The court
12
             may make such Orders or judgments, including the appointment of a receiver, as
13
             may be necessary to prevent the use or employment by any person of any practice
14

15           which constitutes unfair competition, as defined in this chapter, or as may be

16           necessary to restore to any person in interest any money or property, real or

17           personal, which may have been acquired by means of such unfair competition.”
18
             150.    Hegarty is entitled to an injunction preventing Transamerica from asserting that
19
     the Oakes settlement or anything else in any way eliminated its obligations to Hegarty pursuant to
20
     his Insurance Contract or New Insurance Contract, including, but not limited to, its obligation to
21
     credit the 30 and 40-year persistency bonuses due to him in an amount of not less than
22

23   $359,318.40. Alternatively, at Hegarty’s choice, Hegarty should be entitled to an order

24   compelling Transamerica to restore to him not less than $103,137.69 representing the premiums
25   he paid, plus interest thereon from the time each premium payment was made. The interest should
26
     be at the California legal rate.
27

28           151.    Hegarty is further entitled to an award of attorneys’ fees and costs as provided by

                                                       - 39 -
                                        COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 41 of 124


 1   statute.

 2                                                   Count 6

 3                                           (Financial Elder Abuse)

 4              152.   Plaintiff incorporates herein paragraphs 1 through and including 151 as if fully set

 5   forth.

 6              153.   In engaging in the conduct alleged herein, Transamerica took, secreted,

 7   appropriated, obtained, or retained Hegarty’s property, which includes, among other things, the

 8   Insurance Contract and/or New Insurance Contract premiums he had paid and the persistency

 9   bonuses to which he was entitled. Transamerica’s actions were taken with both a fraudulent intent

10   and for a wrongful use. Hegarty was 65 or more when Transamerica’s actions were taken -- e.g.,

11   sending Hegarty the 2006 Illustration without disclosing The Material Facts, paying Hegarty his

12   full 20-year persistency bonus in 2009 without disclosing The Material Facts, sending Silverman’s

13   2012 and 2015 Illustrations without disclosing The Material Facts and sending the Crash Letter to

14   Hegarty in 2016 and seeking to implement it thereafter. Therefore, Transamerica violated

15   California’s Elder Abuse and Dependent Adult Civil Protection Act (“EADACPA”) (Cal. Welfare

16   & Institutions §15610, et seq).

17              154.   As explained above, Transamerica’s actions were taken with the intent to defraud

18   and all of his damages were caused by Transamerica’s fraud.

19              155.   Transamerica’s actions were also, and equally, undertaken “for a wrongful use,”

20   and all of his damages were also, equally, caused by these actions. Cal. Welfare & Institutions

21   Code §15610.30 (b) explains one aspect of when a “taking” “for a wrongful use” occurs: A

22   person shall be deemed to have “taken” property for a wrongful use if the person “takes” the

23   property “and the person [i.e., the taker] knew or should have known that this conduct [i.e., the

24   “taking”] is likely to be harmful to the elder . . . .” Transamerica knew from Hegarty’s application

25   for insurance that Hegarty was 75. It therefore knew or should have known, for several reasons,

26   that its “taking” of Hegarty’s premiums and persistency bonuses when he was 75 years old were

27   likely to be harmful to Hegarty. For example, people of that age are likely to be uninsurable for

28   reasons of age and health, as Hegarty was. Thus, they can no longer obtain alternative insurance

                                                        - 40 -
                                      COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 42 of 124


 1   at a reasonable cost. But at that age, Hegarty and other 75 year olds are quite focused on their

 2   estate and how their loved ones will be able to manage without them. If they lose the life

 3   insurance they counted on, they -- like Hegarty -- become very anxious, lose sleep and otherwise

 4   receive psychological pain, which can sometimes be very substantial. Further, 75-year olds -- like

 5   Hegarty -- are often long past their peak earning years, if they are not already retired. As a result,

 6   the large, additional, unscheduled annual premiums Transamerica demanded in 2016 in order for

 7   Hegarty to retain his DRL contract would have been difficult, if not impossible, for Hegarty to

 8   afford. At best, these premiums could only be paid with great hardship, e.g., by, as noted above,

 9   Hegarty’s selling his home or substantially lowering his standard of living. Similarly,

10   Transamerica’s September 2019 refusal to keep Hegarty’s Insurance Contract in full force and

11   effect during the pendency of this action without the payment of even larger annual premiums is

12   another harmful taking.

13          156.    Hegarty was harmed by Transamerica’s conduct, and Transamerica’s conduct was

14   a substantial factor in causing Hegarty’s harm.

15          157.    Based upon the information available to Transamerica from Hegarty’s application,

16   Transamerica knew or should have known that its conduct was directed to one or more senior

17   citizens. Transamerica’s conduct caused and will continue to cause Hegarty substantial loss of

18   property set aside for retirement, or for personal or family care and maintenance, including,

19   without limitation, the fees and expenses he has incurred and will continue to incur investigating

20   and prosecuting his claims

21          158.    As a result of Transamerica’s conduct, Hegarty is entitled to recover compensatory

22   damages according to proof at trial, general damages for his pain and suffering according to proof

23   at trial, interest at the California legal rate on the damages, and attorney’s fees and expenses.

24   Hegarty is also entitled to recover from Transamerica exemplary or punitive damages and treble

25   damages in amounts sufficient to punish and make an example of Transamerica in order to deter

26   similar conduct in the future. The punitive or exemplary damages and the treble damages are by

27   way of statute, including, but not limited to, EADACPA and California Civil Code §3345.

28

                                                       - 41 -
                                    COMPLAINT – HEGARTY V. TRANSAMERICA
     Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 43 of 124


 1                                           PRAYER

 2       WHEREFORE, Hegarty prays for relief as follows:

 3       Count 1:

 4             i.     An order compelling specific performance by Transamerica of Hegarty’s

 5                    Insurance Contract on the terms described in the Illustration attached to the

 6                    Certificate; or, at Hegarty’s choice;

 7             ii.    Compensatory damages in an amount to be proven at trial.

 8       Count 2:

 9             i.     An order compelling specific performance by Transamerica of Hegarty’s

10                    New Insurance Contract on the terms described in the 2006 Illustration; or,

11                    at Hegarty’s choice;

12             ii.    Compensatory damages in an amount to be proven at trial;

13       Counts 3, 4 and 5:

14             i.     An order enjoining Transamerica from asserting that the Oakes settlement

15                    or anything else in any way eliminated its obligations to Hegarty pursuant

16                    to his Insurance Contract or New Insurance Contract, including, but not

17                    limited to, its obligation to credit the 30 and 40-year persistency bonuses

18                    due to him in an amount of not less than $359,318.40; or, at Hegarty’s

19                    choice;

20             ii.    An order compelling Transamerica to restore to him an amount not less than

21                    $103,137.69 representing the premiums he paid, plus interest thereon from

22                    the time each premium payment was made, at the California legal rate; and

23             iii.   Attorneys’ fees, costs and expenses pursuant to statute.

24       Count 6:

25             i.     Compensatory damages in an amount to be proven at trial;

26             ii.    General damages for pain and suffering;

27             iii.   Interest, at the California legal rate;

28             iv.    Treble damages pursuant to California Civil Code Sec. 3345;

                                                 - 42 -
                                COMPLAINT – HEGARTY V. TRANSAMERICA
      Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 44 of 124


 1                  v.      Punitive damages in an amount sufficient to punish and make an example of

 2                          Transamerica in order to deter similar conduct in the future; and

 3                  vi.     Attorney’s fees, costs and expenses pursuant to statute.

 4          On all Counts:

 5                  A preliminary injunction;

 6                  Costs and attorneys’ fees; and

 7                  Such other and further relief as this Court deems just and proper.

 8

 9                                       DEMAND FOR JURY TRIAL

10   Plaintiff demands a jury trial.

11
     DATED: September 24, 2019               Respectfully submitted,
12
                                             RICHARD B. GLICKMAN APC
13

14
                                             By:            /S/
15                                                 RICHARD B. GLICKMAN
16                                           Attorneys for Plaintiff
                                             Robert Hegarty
17

18

19

20

21

22

23

24

25

26

27

28

                                                       - 43 -
                                       COMPLAINT – HEGARTY V. TRANSAMERICA
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 45 of 124




            EXHIBIT A
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 46 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 47 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 48 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 49 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 50 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 51 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 52 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 53 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 54 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 55 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 56 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 57 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 58 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 59 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 60 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 61 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 62 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 63 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 64 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 65 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 66 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 67 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 68 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 69 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 70 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 71 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 72 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 73 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 74 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 75 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 76 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 77 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 78 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 79 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 80 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 81 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 82 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 83 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 84 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 85 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 86 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 87 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 88 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 89 of 124




            EXHIBIT B
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 90 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 91 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 92 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 93 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 94 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 95 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 96 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 97 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 98 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 99 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 100 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 101 of 124




            EXHIBIT C
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 102 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 103 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 104 of 124




            EXHIBIT D
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 105 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 106 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 107 of 124




            EXHIBIT E
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 108 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 109 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 110 of 124




            EXHIBIT F
 Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 111 of 124
                                                                    Transamerica Life Insurance Company
                                                                    Administrativ. Of(ic':
                                                                    PO Box9008
                                                                    Clearwatr~ FL 337.!8·9008
                                                                    1·800-93'1·1007 • 800-4.!1·7.!8.! Fax




 January 3, 2011




  L Buetllch, P. Headley Rarey and J. Headley, Trustees
 The Headley Grandchildren Irrevocable Trust
 384 Tesconl Court
 Santa Rosa CA 95404



 RE:      Transamerica Life Insurance Company
          Contract No. OOOG027598
          Insured: John M. Headley
          Insured: Delores A. headley


 Dear L Buetllch, P. Headley Rarey and J. Headley:

Congratulations! Your particular Direct Recognition Life policy #OOOG027598 has now
reached the end of the 20th year and as part of this milestone your account will have
applied to Its cash value the amount of $165,711.67. This figure is arrived at based on
38% of the first ten years of scheduled premiums paid into your contract, as of
November 1, 2010.

Please note that future amounts to be so credited will also be based on percentages of
the first 10 years of scheduled premium. Any such amounts would be paid at the end of
the 30th and 40th years based on a consideration of guaranteed and non-guaranteed
portions.

Should you have any questions, please contact our Customer Service line at 1-800-934-
1007 Monday through Friday, 9:00 A.M. to 5:00 P.M. Eastern llme. Thank you for
giving us the opportunity to be of service.

Sincerely,
~.   El.Lt..   11~~
V. Ellen Methvin
Polley Services

VEM/mml




an AEGON company
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 112 of 124




            EXHIBIT G
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 113 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 114 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 115 of 124




            EXHIBIT H
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 116 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 117 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 118 of 124
Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 119 of 124




            EXHIBIT I
           Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 120 of 124




    .


:


        From: "Puig, Gerardo" <Gerardo.Puig@Transamerica.com>
        Date: September 10, 2019 at 2:48:42 PM EDT
        To: richard glickman <glickmanlawcorp@gmail.com>
        Subject: RE: Bob Hegarty's DRL Life Insurance Contract [EXTERNAL]


        Dick,



                   Transamerica will not voluntarily agree to a preliminary injunction to keep the
        policy in benefit during the pendency of this litigation.



                    I would be happy to request an illustration showing the premium necessary to
        keep the policy in benefit, but I need specifics as to the time period in question. As you
        know, it is impossible to predict how long the litigation will take. Give me a time frame,
        and I will request the illustration immediately.



        Gerry



        Gerardo Puig, Esquire | Assistant General Counsel | Litigation

        o: 410-347-8636 | f: 410-576-4554

        e: gerardo.puig@transamerica.com | w: www.transamerica.com

        Transamerica

        100 Light Street, Floor B1, Baltimore, MD 21202-2559

        Facebook | Twitter | YouTube | LinkedIn
   Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 121 of 124




CONFIDENTIALITY/PROPRIETARY NOTICE

This message and any accompanying documents are intended only for the use of the individual
or entity to which they are addressed and may contain information that is privileged, confidential,
or exempt from disclosure under applicable law. Further, the attached email may contain
information that is proprietary and/or that constitutes a trade secret. If the recipient of this email is
not the addressee, you are hereby notified that you are strictly prohibited from reading,
disseminating, distributing, or copying this communication. If you have received this email in error,
please notify the sender immediately and destroy the original transmission.




Protecting privacy is very important to us. Senders should not send documents containing
personal information, bank information, health information, etc. from unsecured/unencrypted
email accounts. Thank you.




From: richard glickman [mailto:glickmanlawcorp@gmail.com]
Sent: Friday, September 06, 2019 6:48 PM
To: Puig, Gerardo <Gerardo.Puig@Transamerica.com>
Subject: Bob Hegarty's DRL Life Insurance Contract [EXTERNAL]



Hi Gerry,



Attached is the annual statement Bob Hegarty just received for his DRL Life Insurance
Contract with Transamerica ("Bob's Life Insurance"). This statement appears to show
that Bob's Life Insurance will lapse sometime in the next four to six months. But as the
Illustration Bob received in 2006 made clear, Bob's Life Insurance would not lapse at any
time in the next ten years if Bob's 30-year persistency bonus were timely paid. Of
course, Bob had to pay all premiums called for in the 2006 Illustration -- which he did.
Since one of the remedies sought in the litigation resulting from Bob's draft Complaint is
to prevent Bob's Life Insurance from lapsing, two questions now arise:

     1. Will Transamerica agree to keep Bob's Life Insurance in force during the
pendency of Bob's litigation with it, i.e., in effect, will Transamerica voluntarily agree to
a preliminary injunction?

    2. If Transamerica will not agree, how much annual premium must Bob pay to keep
Bob's Life Insurance in force during the pendency of his upcoming litigation with
Transamerica?
   Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 122 of 124


As these are important questions to Bob, and affect whether he seeks a preliminary
injunction in the upcoming litigation, I would appreciate as prompt a response as possible
and, in no event, one no later than next Wednesday (September 11).



Thanks for your help with this matter.



Dick Glickman

415-362-7685


Please note: This message originated outside your organization. Please use caution when
opening links or attachments.
              Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 123 of 124
                                                                          Transamerica Life Insurance Company
                          000G012767 - ROBERT F. HEGARTY
                          48 year old Male Non-smoker
                                                                                                Current Illustrated Values @ 4%             Guaranteed Illustrated Values @ 4%

     Beginning of              Contract                 Age            Premiums                  Net                     End of Year           Net               End of Year      End of year
      Year Date                  Year                                                        Death Benefit              Net Cash Value     Death Benefit        Net Cash Value   Loan Balance
      8/27/2019                   31                     78              $17,076              $600,000                      $4,101          $600,000                $4,101           $0
      8/27/2020                   32                     79              $22,768              $600,000                      $6,333          $600,000                  $0             $0
      8/27/2021                   33                     80              $22,768              $600,000                      $7,341                                                   $0
      8/27/2022                   34                     81              $22,768              $600,000                      $6,872                                                   $0
      8/27/2023                   35                     82              $22,768              $600,000                      $4,692                                                   $0
      8/27/2024                   36                     83              $22,768              $600,000                       $500                                                    $0
      8/27/2025                   37                     84              $22,768              $600,000                        $0                                                     $0




                          Assumptions:

                          Face Amount:                                                  $600,000.00
                          Policy has an outstanding loan of:                                   $0.00
                          4% net interest rate for future values.
                          Death Benefit option:                              L
                          Contract is a Non-MEC
                          Assumes quarterly premium payments of $5,691.89.
                          Based on the assumptions used, this policy will lapse in year 37 on a current, non-guaranteed basis, and lapse in year 32
                                 on a guaranteed basis, due to insufficient cash value to pay the cost of insurance.




This illustration approximates death benefits and cash values. The actual death benefit and cash value may differ from that illustrated.
For actual death benefit and cash value please refer to your annual statement or contact our Customer Service Department at:
1 - 800 - 934 - 1007
You are advised to consult an independent tax counsel regarding tax treatment of this life insurance contract.
          Case 3:19-cv-06006-MMC Document 1 Filed 09/24/19 Page 124 of 124

                                                       Transamerica Life Insurance Company
                   000G012767 - ROBERT F. HEGARTY
                   48 year old Male Non-smoker



ILLUSTRATION      This is an illustration of the values and benefits of your policy. It is intended to depict how your policy might perform under certain
                  circumstances. IT IS NOT INTENDED TO PREDICT ACTUAL PERFORMANCE. Interest rates and policy values set forth in this
                  illustration are not guaranteed, except where clearly labeled as such. The Death Benefit column shows the value, if paid upon
                  death, at the end of the policy year.


PREMIUMS          This illustration assumes that any scheduled premium payments depicted are paid quarterly in advance. The monthly policy date is
                  based on the policy date stored on record.




CASH VALUE        This is the amount which, subject to any Market Value Equity Concept adjustment, is available for loans, withdrawals, or surrenders.
                  It is calculated by (I) crediting Premiums Paid, (II) deducting applicable Loads and Policy Fees, (III) crediting Interest, and (IV)
                  deducting the Administrative Charge and applicable Risk Charge.

                  Loads include provisions for commissions paid to agents and premium taxes paid. Policy fees are determined by the company and
                  are $30.00 annually.


                  The Administrative Charge is defined in the certificate and will not exceed the greater of 10% of Interest earnings or 1.5% per annum
                  of account values.


                  The Risk Charge is deducted monthly and will not exceed the amount shown in the table of maximum risk rates per $1,000 attached
                  to the group master policy.


                  The Current Illustrated Values assume the Risk Charge currently being used by the company. The Guaranteed Illustrated Values
                  assume the maximum Risk Charge allowed under the group master policy.




INTEREST RATE The Current Illustrated Values assume interest rates of 4% after the Administrative Charge. The Guaranteed Illustrated Values are
ASSUMPTIONS   based on the guaranteed net interest rate of 4% after the Administrative Charge. The premiums, benefits, values, credits or charges
              under the policy that are not guaranteed or cannot be determined at issue are subject to change by the company. This illustration
              assumes that the currently illustrated non-guaranteed elements will continue unchanged for all years shown. This is not likely to
              occur, and actual results may be more or less favorable.
